 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT


 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 25,
2017, by and between GenExosome Technologies Inc., a Nevada corporation (the
“Company”), and Avalon GloboCare Corp., a Delaware corporation (“Investor”).

 

WHEREAS:

 

A.            The Company and Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);

 

B.            Investor desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement, 600 shares of
common stock, $0.0001 par value (the “Common Stock”) of the Company (the
“Shares” or the “Securities”).

 

C.            Closing.  The purchase and sale of the Shares shall take place at
one closing (the “Closing”).  The Closing of the transaction contemplated by
this Agreement shall take place on the date hereof simultaneously with the
execution and delivery of this Agreement by all parties hereto (such date, the
“Closing Date”).  Subject to the terms and conditions hereof, at the Closing,
Investor shall subscribe for and purchase the Shares from the Company in
consideration of (i) $1,326,087 (the “Cash Purchase Price”) and (ii) 500,000
shares of common stock of the Investor (the the “Equity Purchase Price” and
together with the Cash Purchase Price, the “Purchase Price”), and the Company
shall issue and sell such Shares to Investor for the Purchase Price.

 

NOW THEREFORE, the Company and Investor severally (and not jointly) hereby agree
as follows:

 

1.            Purchase and Sale of the Shares.

 

a.            Purchase of the Shares. On the Closing Date, the Company shall
issue and sell to Investor and Investor agrees to purchase from the Company the
Shares for the Purchase Price. Within thirty (30) days, Investor shall pay
$876,087 of the Cash Purchase Price by wire transfer of immediately available
funds to the Company, in accordance with the Company’s written wiring
instructions. Within sixty (60) days, Investor shall pay $450,000 of the Cash
Purchase Price by wire transfer of immediately available funds to the Company,
in accordance with the Company’s written wiring instructions. In addition,
Investor shall direct its transfer agent to issue and deliver the Equity
Purchase Price within thirty (30) days of the Closing.

 

b.            Closing Date. Investor agrees to pay the Purchase Price for the
Shares being purchased hereunder. The Cash Purchase Price is due and payable
upon the execution and delivery of this Agreement on the Closing Date and shall
be payable by wire transfer and the Equity Purchase Price shall be delivered as
set forth above.

 

c.            Closing Deliveries.

 

(i)            At the Closing, the Company shall deliver to Investor a
certificate evidencing the Shares being purchased at the Closing.  

 

(ii)           At the Closing, Investor shall deliver and pay to the Company, by
wire transfer of immediately available funds to the account specified in advance
by the Company, the Cash Purchase Price.

 

(iii)          Investor shall direct its transfer agent to issue and deliver the
Equity Purchase Price within thirty (30) days of the Closing.

 





 

 

(iv)         The issuance of the above Securities will be exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
pursuant to an exemption provided by Section 4(2) thereunder and/or Regulation D
as promulgated under the Act.

 

2.            Investor’s Representations and Warranties. Investor represents and
warrants to the Company that:

 

a.            Investment Purpose. Investor is purchasing the Shares pursuant to
this Agreement for its own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the 1933 Act; provided, however, that by making
the representations herein, Investor does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.

 

b.            Accredited Investor Status. Investor is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).

 

c.            Reliance on Exemptions. Investor understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of Investor to acquire the
Securities.

 

d.            Information. Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by Investor or his advisors. Investor and its
advisors, if any, have been, afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigation
conducted by Investor or any of his advisors or representatives shall modify,
amend or affect Investor’s right to rely on the Company’s representations and
warranties contained in Section 3 below. Investor understands that its
investment in the Securities involves a significant degree of risk.

 

e.            Governmental Review. Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

 

f.             Transfer or Re-sale. Investor understands that (i) the sale or
re-sale of the Securities has not been and is not being registered under the
1933 Act or any applicable state securities laws, and the Securities may not be
transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the 1933 Act, (b) Investor shall have delivered to
the Company, at the cost of Investor, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, (c) the
Securities are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of Investor
who agrees to sell or otherwise transfer the Securities only in accordance with
this Section 2(f) and who is an Accredited Investor, (d) the Securities are sold
pursuant to Rule 144, or (e) the Securities are sold pursuant to Regulation S
under the 1933 Act (or a successor rule) (“Regulation S”), and Investor shall
have delivered to the Company, at the cost of Investor, an opinion of counsel
that shall be in form, substance and scope customary for opinions of counsel in
corporate transactions; (ii) any sale of such Securities made in reliance on
Rule 144 may be made only in accordance with the terms of said Rule and further,
if said Rule is not applicable, any re-sale of such Securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case). Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 



2

 

 

g.            Legends. Investor understands that until such time as the Shares
have been registered under the 1933 Act or may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Shares may bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Securities):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.”

 

h.            Authorization; Enforcement. This Agreement has been duly and
validly authorized. This Agreement has been duly executed and delivered on
behalf of Investor, and this Agreement constitutes a valid and binding agreement
of Investor enforceable in accordance with its terms.

 

i.             Residency. Investor is a resident of the jurisdiction set forth
immediately below Investor’s name on the signature pages hereto.

 

3.            Representations and Warranties of the Company. The Company
represents and warrants to Investor that:

 

a.            Organization and Qualification. The Company and each of its
subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Company and each of
its Subsidiaries is duly qualified as a foreign corporation to do business and
is in good standing in every jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect. “Material Adverse Effect” means any material
adverse effect on the business, operations, assets, financial condition or
prospects of the Company or its Subsidiaries, if any, taken as a whole, or on
the transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith. “Subsidiaries” means any corporation or
other organization, whether incorporated or unincorporated, in which the Company
owns, directly or indirectly, any equity or other ownership interest.

 

b.            Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Shares) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or its shareholders is required, (iii) this Agreement has been duly
executed and delivered by the Company by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Agreement and the other documents executed in connection herewith
and bind the Company accordingly, and (iv) this Agreement constitutes, and upon
execution and delivery by the Company of the Shares, each of such instruments
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 



3

 

 

c.            Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of 10,000 shares of Common Stock, $0.0001 par
value per share, of which 1,000 shares will be issued and outstanding. All of
such outstanding shares of capital stock are, or upon issuance will be, duly
authorized, validly issued, fully paid and non-assessable. No shares of capital
stock of the Company are subject to preemptive rights or any other similar
rights of the shareholders of the Company or any liens or encumbrances imposed
through the actions or failure to act of the Company. The Company, upon request
of Investor, will furnish to Investor true and correct copies of the Company’s
Certificate of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), the Company’s By-laws, as in effect on the date hereof (the
“By-laws”) and the Company’s Certificate of Designation as in effect on the date
hereof (“Certificate of Designation”).

 

d.            Issuance of Shares. The Shares are duly authorized and reserved
for issuance and are validly issued, fully paid and non-assessable, and free
from all taxes, liens, claims and encumbrances with respect to the issue thereof
and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.

 

e.            Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Shares. The Company further acknowledges that the Shares are
absolute and unconditional regardless of the dilutive effect that such issuances
may have on the ownership interests of other shareholders of the Company.

 

f.             No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby and will not (i) conflict with or result in a violation of any provision
of the Certificate of Incorporation, By-laws or Certificate of Designation or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect).

 

g.            Intentionally left blank.

 

h.            Intentionally left blank.

 

i.             Absence of Litigation. There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their officers or directors
in their capacity as such, that could have a Material Adverse Effect.

 

j.             No Materially Adverse Contracts, Etc. Neither the Company nor any
of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 

k.            Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.

 



4

 

 

l.             Certain Transactions. Except for arm’s length transactions
pursuant to which the Company or any of its Subsidiaries makes payments in the
ordinary course of business upon terms no less favorable than the Company or any
of its Subsidiaries could obtain from third parties and other than the
employment agreements with management as set forth in the Company Materials.

 

m.           Disclosure. All information relating to or concerning the Company
or any of its Subsidiaries set forth in this Agreement in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading.

 

n.           Intentionally left blank.

 

o.           No Brokers. The Company has taken no action which would give rise
to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

 

4.            Covenants.

 

a.            Best Efforts. The parties shall use their best efforts to satisfy
timely each of the conditions described in Section 6 and 7 of this Agreement.

 

b.           Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to Investor promptly after such filing. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities for sale to Investor at the applicable
closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to
Investor on or prior to the Closing Date.

 

5.            Conditions to the Company’s Obligation to Issue. The obligation of
the Company hereunder to issue and sell the Shares to Investor at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

(a)           Investor shall have executed this Agreement and delivered the same
to the Company.

 

(b)           Investor shall have delivered the Cash Purchase Price in
accordance with Section 1(a) above and Investor shall direct its transfer agent
to issue and deliver the Equity Purchase Price within thirty (30) days of the
Closing.

 

(c)           The representations and warranties of the Investor shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the Closing Date.

 



5

 

 

(d)           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

6.            Conditions to Investor’s Obligation to Purchase. The obligation of
Investor hereunder to purchase the Shares at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for Investor’s sole benefit and may be waived
by Investor at any time in his sole discretion:

 

(a)           The Company shall have executed this Agreement and delivered the
same to Investor.

 

(b)           The Company shall have delivered to Investor the Shares within
five business days of the Closing Date.

 

(c)           The representations and warranties of the Company shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at such time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

 

(d)           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

(e)           No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect on the Company.

 

7.            Governing Law; Miscellaneous.

 

a.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New Jersey or in the federal courts located
in the state and county of Monmouth. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Company and
Investor waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

b.            Counterparts; Signatures by Facsimile. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 



6

 

 

c.            Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d.            Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

e.             Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of Investor.

 

f.             Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Company, to the address set forth on the signature page

 

If to Investor, the address as set forth on the signature page.

 

Each party shall provide notice to the other party of any change in address.

 

g.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.

 

h.            Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

i.             Survival. The representations and warranties of the Company and
the agreements and covenants set forth in this Agreement shall survive the
closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of Investor. The Company agrees to indemnify and hold harmless each
of Investor and all their officers, directors, employees and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

j.             Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 



7

 

 

k.            No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

l.             Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to Investor by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that
Investor shall be entitled, in addition to all other available remedies at law
or in equity, and in addition to the penalties assessable herein, to an
injunction or injunctions restraining, preventing or curing any breach of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

 

IN WITNESS WHEREOF, the undersigned Investor and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

GeneExome Technologies Inc.

 

By:/s/ David Jin 

Name: David Jin 

Title: Co-Chief Executive Officer 

Address:

 

83 South Street, Suite 101 

Freehold, New Jersey 07728

 

Avalon GloboCare Corp.

 

By:/s/ Luisa Ingargiola 

Name: Luisa Ingargiola 

Title: Chief Financial Officer

 

Address:

 

83 South Street, Suite 101 

Freehold, New Jersey 07728 

 

8